DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both an I/O bridge and a termination, and reference character “170” has been used to designate both firmware and video signal communication lines.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 222, 260.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Based on further consultation, the rejection of Claims 1-11 under 35 U.S.C. 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest comparing the plurality of voltages to a plurality of voltage thresholds; and based on a result of the comparison, determining whether the video display interface is coupled to a cable-based far end termination.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Referring to independent claim 12, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a controller configured to: control a given current output DAC of the plurality of current output DACs to provide a plurality of different currents at different times to the given video communication line to cause the comparison signal to exhibit a response thereto; and based on the response of the comparison signal, determine whether the video communication lines are coupled to far end terminations.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 16 contains the corresponding limitations of claim 12 as shown above; therefore, it is considered to comprise allowable subject matter by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184         


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184